Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 31, 2020

The Court of Appeals hereby passes the following order:

A21A0745. MOGUL MANAGEMENT GROUP, LLC et al. v. GW
    ENTERTAINMENT, LLC.

      The Appellants in the above-styled case have filed a motion entitled
Appellants’ Unopposed Motion For Permission To Withdraw Appeal. Pursuant to
Court Rule 41(g)(1), said motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/31/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.